Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 06/01/21. Claims 11, 16, and 21-22 are currently pending in the application, with claims 1-10, 12-15, and 17-20 having being cancelled.  Accordingly, claims 11, 16, and 21-22 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  The Examiner further reminds applicant that the last action was a Final rejection.  However, since the examiner erroneously marked the action as Non-Final, a new Non-final rejection is mailed herein.  However the next Office Action in this application will be made Final if claims are not presented in an allowable form.  

Applicant’s arguments with respect to the 103(a) rejection over Hellwig in view of Iwata et al. have been fully considered.  Applicant argues that Etn is known in the art as a buffering agent while Applicant is the first one to discover that Etn can be used to treat cancer when administered orally (i.e. as the sole active ingredient).  Additionally, Applicant argues that because the claims have been amended to now incorporate the dosage form in claim 11 and because Iwata teach the combination of coxib drugs with In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  However, For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  Moreover, the examiner contends that claim 11 recite the use of an Etn-hybrid molecule wherein Etn is conjugated to another compound further supporting the notion that clearly Etn-related compound such as Etn hybrid includes addition of other active ingredients into the composition (see specification, paragraph 0043). Again, the examiner reiterates the fact that Hellwig clearly teaches the administration of monoethanolamine (MEA) solution by oral gavage to rats and further teach the generic utility of MEA. Additionally, Hellwig et al. teach that MEA was made as an aqueous solution in doubly distilled water (see Hellwig, Experimental Design Section; pg. 159, left col.).  The examiner further contends that Kulthanan et al. are being provided to demonstrate that distilled water has a pH of 5.7 (see Kulthanan, see abstract and pg. 157, table 1) which anticipates applicant’s recitation of a pH between 2 and 8.0.  Additionally, Iwata was provided to demonstrate that formulations containing coxib-drug and MEA can be formulated as a capsule and is known in the art.  
prima facie case of obviousness is therefore established.   Irrespective of the reason of why one might formulate an oral dosage form of MEA, the fact that oral administration of MEA is known and the fact that dosage forms of oral formulations are well known in the art establish a case of prima facie obviousness over said claims.  Consequently, the examiner contends that Hellwig in view of Iwata still renders obvious the instant invention.   

For the foregoing reasons, the rejection of claims 11, 13-14, 16, and 21-22 under 103 (a) was indeed proper.  However to clarify the record and per SPE Shibuya, the following objection and modified 103 (a) Non-Final rejections are being made.  

Objections

Claim 22 is objected to as reciting “the composition consists of the Et-related compound”.  There is no recitation of Et-related compound in claim 11.  Consequently, appropriate correction is needed in claim 22.  




Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 16, and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hellwig et al. (Fundam. Appl. Toxicol., 1997, Vol. 40, No. 1, pgs. 158-162) in view of Kulthanan et al. (Asia Pac. Allergy, 2013, Vol. 3, pgs. 155-160) and Iwata et al. (U.S. 2014/0256804 A1, previously cited).

Hellwig et al. teach that pregnant rats were administered monoethanolamine (MEA) as an aqueous solution (i.e. inclusive of water; i.e. also a carrier) by gavage (i.e. liquid oral administration) at dose levels of 0, 40, 120, and 450 mg/kg/day on days 6 through 15 of gestation.  Subsequently, some of the dams and pups were euthanized and examined for pathological changes.  Gavage administration of 450 mg of MEA/kg/day to pregnant rats resulted in toxicity, decreased body weights, and lactation.  However, there was no evidence of toxicity at 40 mg or 120 mg/kg/day of MEA.  Importantly, Hellwig et al. teach that groups of 40 rats were gavaged once daily with an aqueous solution of MEA in doubly distilled water at various doses (see pg. 150, 

Hellwig et al. do not explicitly teach that the oral dosage form is a capsule.  Additionally, Hellwig et al. do not teach the exact pH of the composition.

Since Hellwig teaches that the composition was formed in double distilled water, Kulthanan et al. are provided to demonstrate that distilled water possesses a pH of 5.7 (see abstract and pg. 157, table 1) and thus anticipates applicant’s recitation in claim 11 of a pH value between 2.0-8.0.

Iwata et al. are being provided to demonstrate that monoethanolamine is known in the art and can be incorporated into a capsule.  Specifically, Iwata et al. teach a formulation made as a capsule containing tromethamine or a capsule containing other basic amine such as monoethanolamine and further including lactose monohydrate, microcrystalline cellulose, hypromellose, sodium croscarmellose, polysorbate 80, and magnesium stearate (i.e. carriers; see paragraphs 0132-0134, table 4).  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the composition of Hellwig et al. as a capsule since Iwata et al. teach that formulations containing monoethanolamine and given that Iwata et al. teach compositions containing a basic amine such as monoethanolamine that are useful in managing blood pressure and in light of Hellwig who teaches that said .

Claims 11, 16, and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hellwig et al. (Fundam. Appl. Toxicol., 1997, Vol. 40, No. 1, pgs. 158-162) in view of Kulthanan et al. (Asia Pac. Allergy, 2013, Vol. 3, pgs. 155-160) and Kathpalia et al. (J. Adv. Pharm. Edu & Research, 2014, Vol. 4, No. 2, pgs. 165-177).

Hellwig et al. teach that pregnant rats were administered monoethanolamine (MEA) as an aqueous solution (i.e. inclusive of water; i.e. also a carrier) by gavage (i.e. liquid oral administration) at dose levels of 0, 40, 120, and 450 mg/kg/day on days 6 through 15 of gestation.  Subsequently, some of the dams and pups were euthanized and examined for pathological changes.  Gavage administration of 450 mg of MEA/kg/day to pregnant rats resulted in toxicity, decreased body weights, and lactation.  However, there was no evidence of toxicity at 40 mg or 120 mg/kg/day of MEA.  Importantly, Hellwig et al. teach that groups of 40 rats were gavaged once daily with an aqueous solution of MEA in doubly distilled water at various doses (see pg. 150, Experimental Design Section, left col.).  Thus, it was concluded that MEA was not developmentally toxic to Wistar rats following repeated oral administration.  



Since Hellwig teaches that the composition was formed in double distilled water, Kulthanan et al. are provided to demonstrate that distilled water possesses a pH of 5.7 (see abstract and pg. 157, table 1) and thus anticipates applicant’s recitation in claim 11 of a pH value between 2.0-8.0.

Kathpalia et al. are being provided to demonstrate that drug formulations are known in the art wherein solid and/or liquid compositions can be provided as soft gelatin capsules (see abstract).  Specifically, Kathpalia et al. teach that soft capsules are for solid, liquids, and semi-solids with various shapes and which can further contain other ingredients that can provide flexibility (See pg. 165-166).  Importantly, Kathpalia et al. teach that soft gelatin capsules are usually filled with suspensions or liquids (see pg. 166).  Additionally, Kathpalia et al. teach that liquid-fill hard gelatin capsule technology was established in early 1980s as an alternative to soft gelatin capsules and offered a number of specific advantages including lower moisture, gas transmission, use of high melting point excipients, plasticizers, and preservative-free lower moisture content and ease of coating (see pg. 168, right col.).  In sum, Kathpalia et al. offers several reasons as to why one skilled in the art would choose liquid-filled hard capsules if the desire is to improve bioavailability, protect oxidation sensitive compounds or API variability (see pg. 169, left col.).    



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503. The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/08/2021